By Judge Alfred D. Swersky
Defendant City of Alexandria’s Motion for Summary Judgment will be granted, and Plaintiff Alexandria Toyota, Inc.’s Motion for Summary Judgment will be denied.
The material facts, stipulated to, reflect a sufficient basis in law for the Director of Finance to refuse the waiver of the penalty assessed for Plaintiff’s late filing of its tangible personal property tax schedule. Pursuant to Code of Virginia, § 58.1-3916, such penalties shall not be imposed if “the failure was not the fault of the taxpayer....” Here, the facts show a misunderstanding between Plaintiff and its accountant as to whether it or its accountant was to file the schedule.
In certain opinions of the Attorney General, the statutory requirement of fault was divided into two components. The first being a purposeful failure in the performance of a duty, and the second, engaging in conduct that materially contributed to the problem complained of. There is no evidence that would support a finding of purposeful conduct; however, under these facts, the Director could conclude that the taxpayer engaged in conduct that materially contributed to the failure.
Plaintiff’s argument that by Resolution 1536 the City Council changed the basis to be used by the Director in making his determination is without merit. The standard under this Resolution is the same as under § 58.1-3916.